Case 1:20-cv-02244-TWP-DLP Document 1-1 Filed 08/27/20 Page 1 of 2 PagelD #: 4

EXHIBIT A
:20-Cv- - ument 1-1 Filed 08/27/20 Page 2 of 2 PagelD€ 5,.
Case, 1:20-cv-02244-TWRnDLeFu DOR Me eee an

Indiana State Council of Plasterers’ and Cement Masons’
Health and Welfare Fund and Pension Fund ; WX @
S/o
\2

ASSENT OF PARTICIPATION AGREEMENT

(bercinafter, “Penaion Fund"), and/or to the Indiana State Council of Plasterers and Cement Masons Health and Welfare Fund
(hereinafter, “Health and Welfare Fund”), and the Agreement and Declaration-of Truat establishing each of the reepective
Funds, as they have been amended and as they inay hercaftor bo amendeal from time to time; provided, however, that tho
Employer further agrees that in the ovent it performs work outside the territorial juriadiction of this Local, but withia the craft
rege the akin cee geographic jriadictons of eny and all Local Unions whose collective bargaining agrecment .

, Tvanrr Pes heteby accepts as hla/ts representatives, the present Employee Trusteps of this Ponston Fund enijoc oa
Health and Welfare Fund, and their succossory-in office from time to time. 1» 4 rr

damage be leas than $25.00. The delinquent employer shall aloo bo liable for interest on tic unpaid contributions atthe rt0 .
of 18% per annum, as well ag all reasonable-attomey feas, court costs, and other expeises mandated and allowed under state
aml federal laws. : . Sn,

Such contributions shall commence forthwith, if they fuive not already commenced, and shail continue for so long as.

this Employer is bound to observe the terms and conditions of the referenced Collective Bargaining Agrooments, including
all amendments, supptements, modifications, extensions, renewals, or successor agreements thereto, ‘

The obligstion hereby undertaken to make Pengion and/ac Health and Welfare contributions as required by the
Collective Bargaining Agreements is not subject to the grievance and asbivation procedure, if any, provided in the
Collective Bargaining Agreements. : : :

: . . 0 . ” «8 5
This Agreement Accepted G-/0° i9f3 BO ARDS) OF TRUSTEES
KOKOSING CONSTRUCTION COMPANY ‘ . ft

Nama af Fimployay
& , By
By
Atabarinad, Odtioas :

or. Vice President

 

 

 

 

 

Tides of Officar

 

 

 

"Tle of Olfizes
17531 Waterford Rd., P. 0. Box 226
Mailing Address of Eeaployer. Date.
Fredericktown, OH 43019 . '
Cty Sune ip . . anti . v, ae
9 Form 112. . .
XX-XXXXXXX ee 6 . 7
say

 

 

Peclayad 1.0. No,
